Appel, P. J.,
And now, having considered the testimony offered in support of the appeal from the appraisement for transfer inheritance tax purposes of five notes appraised therein, this court finds that the note of Homer Heistand for $1,485, the note of Stauffer Heistand for $4,147.77, and the note of Mr. and Mrs. W. K. Enterline, husband and wife, for $830, which were appraised at their face value, are uncollectible and of no value on account of lack of assets on the part of the makers to pay the same; and also that these notes, together with the note of Mrs. Mary Enterline for $250 and the note of Ella S. Heistand for $400, appraised therein at their respective face values (all of said notes being given by children to their mother, whose estate is the present subject of appraisement), represent advancements made by the mother to her children in her lifetime which were taken for the purpose of maintaining an equality in the distribution of the mother’s estate; and, accordingly, are not subject to transfer inheritance tax and should not have been appraised.
The court, therefore, sustains the appeal and strikes the items enumerated from the appraisement, thereby reducing the appraised value of the estate from $11,-239.56 to $4,126.79. Costs to be paid by estate.